Citation Nr: 0718578	
Decision Date: 06/21/07    Archive Date: 07/03/07

DOCKET NO.  05-16 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1. Entitlement to service connection for a back disorder.

2. Entitlement to service connection for hyperlipidemia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel





INTRODUCTION

The veteran had active service from April 1964 to April 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in January 
2004 by the Department of Veterans' Affairs (VA) Regional 
Office (RO) in Chicago, Illinois. 

The Board observes that, in his June 2005 substantive appeal, 
the veteran appears to be arguing that the condition he 
claimed as hyperlipidemia is, in fact, angioneurotic edema or 
probable lymphedema.  The issues that have been developed and 
certified to the Board for appeal are entitlement to service 
connection for a back disorder and hyperlipidemia.  As such, 
the issue of entitlement to service connection for 
angioneurotic edema or probable lymphedema is more 
appropriately viewed as a new claim.  See Ephraim v. Brown, 
82 F.3d 399, 401 (Fed. Cir. 1996); cf. Ashford v. Brown, 10 
Vet. App. 120, 123 (quoting Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991); (citing McGraw v. Brown, 7 Vet. App. 138, 
142 (1994); cf. Ephraim v. Brown, 82 F.3d 399, 402 (Fed. Cir. 
1996)).  As such, this issue is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claims decided herein, explained to him who 
was responsible for submitting such evidence, and developed 
all available evidence necessary for an equitable disposition 
of the claims. 

2.  A back disorder is not shown in service, or shown to be 
causally or etiologically related to any disease, injury, or 
incident in service, and arthritis was not manifested within 
one year of the veteran's discharge from service. 

3.  Hyperlipidemia is a laboratory finding and is not a 
disability under VA statutes and regulations.
CONCLUSIONS OF LAW

1. A back disorder was not incurred in or aggravated by the 
veteran's active duty military service, nor may it be 
presumed to have been incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

2. Hyperlipidemia is not a disability for which applicable 
law permits the award of service connection.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005)), eliminated the concept of a well-
grounded claim and redefined VA's obligations with respect to 
its duties to notify and assist a claimant.  In August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006)).

The Court of Appeals for Veterans Claims' (Court) decision in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
the claims for VA benefits.  In this case, the veteran was 
provided with VCAA notification letters in July 2003 and 
September 2003, prior to the initial unfavorable AOJ decision 
issued in January 2004.  The Board notes that the September 
2003 letter only addressed the veteran's claim of entitlement 
to service connection for a back disorder, but the July 2003 
letter was relevant to both service connection claims 
currently before the Board.

Under Pelegrini, for a VCAA notice to be consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), the notice must: 
(1) inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence that the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claims.  Pelegrini, 18 Vet. App. at 120-121. 

In reviewing the veteran's claims of entitlement to service 
connection, the Board observes that the VCAA notices issued 
in July 2003 and September 2003 informed the veteran of the 
type of evidence necessary to establish service connection; 
how VA would assist him in developing his claims; and his and 
VA's obligations in providing such evidence for 
consideration.  Neither VCAA notice informed the veteran of 
the "fourth element," i.e., to provide any evidence in his 
possession that pertains to the claim. Failure to provide 
pre-adjudicative notice of any of the four elements is 
presumed to create prejudicial error.  See Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007); Simmons v. 
Nicholson, No. 06-7092 (Fed. Cir. May 16, 2007).  The 
Secretary has the burden to show that this error was not 
prejudicial to the veteran.  Lack of prejudicial harm may be 
shown in three ways: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed, or (3) that a benefit could not have been awarded 
as a matter of law.  Sanders, slip op. at 14; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  The July 2003 and September 2003 letters 
informed him that additional information or evidence was 
needed to support his claims, and asked him to send the 
information or evidence to VA and provided examples of the 
types of evidence, both medical and lay, that could be 
submitted.  Therefore, the Board finds that a reasonable 
person could be expected to understand that he should submit 
any relevant evidence during the development of the claims.  
For these reasons, the Board concludes that the failure to 
provide a fully VCAA compliant notice was harmless, and that 
to decide the appeal would not be prejudicial to the veteran.

Also pertinent to VA notice requirements is the Court's 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). Dingess/Hartman held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must notify the veteran that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.

A letter to the veteran from the RO dated May 2006 included 
notice of the evidence necessary to substantiate a disability 
rating and effective date in compliance with the 
Dingess/Hartman holding.  Although the May 2006 notice was 
issued after certification of the appeal to the Board, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  As the Board concludes 
herein that the preponderance of the evidence is against the 
veteran's service connection claims, any questions as to the 
appropriate disability ratings or effective dates to be 
assigned are rendered moot.
  
All that VCAA requires is that the duty to notify is 
satisfied and that the claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As indicated above, all 
content requirements of a VCAA notice have been fully 
satisfied in this case.  Therefore, the Board finds that 
delaying appellate review by providing additional VCAA 
letters to the veteran would be of no benefit. 

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims and providing him 
with a VA examination.  The veteran's service medical 
records, VA medical records, private medical records, and an 
October 2003 VA examination report were reviewed by both the 
RO and the Board in connection with adjudication of his 
claims.  The veteran has not identified any additional, 
relevant records that VA needs to obtain for an equitable 
disposition of his claims.  

Additionally, the veteran was afforded a VA examination in 
October 2003 in order to adjudicate his service connection 
claim for a back disorder.  With regard to the veteran's 
claim of entitlement to service connection for 
hyperlipidemia, as will be discussed below, the Board notes 
that such is not considered a disability for VA purposes, and 
therefore a VA examination is not necessary.  Based on these 
facts, the Board concludes that the medical evidence of 
record is sufficient to adjudicate the veteran's claims 
without further development.  Thus, the Board finds that 
additional efforts to assist or notify the veteran in 
accordance with VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements of the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duty to inform and assist 
the veteran at every stage in this case.  Therefore, he will 
not be prejudiced by the Board proceeding to the merits of 
the claims.

II. Analysis

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  
Connecting the disability to service may be accomplished 
through statutory presumption or through affirmative evidence 
that shows inception or aggravation during service, or that 
otherwise indicates a direct relationship between service and 
the current disability.  38 C.F.R. §§ 3.303(a), (d).    

The statutory presumptions and VA regulations implementing 
them are intended to allow service connection for certain 
diseases when the evidence might otherwise not indicate 
service connection is warranted.  See 38 C.F.R. § 3.303(d).  
Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, including arthritis, to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
or aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

However, presumptive periods are not intended to limit 
service connection to diseases so diagnosed when the evidence 
warrants direct service connection.  38 C.F.R. § 3.303(d).  
Direct service connection may be granted for disease or 
disability diagnosed in service; or, if diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  Id.
    
A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.   38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.
A. Back disorder

The veteran contends that he sustained an injury to his back 
in service, when he hit his back on the wood and metal back 
of his seat as the 5-ton truck in which he was riding hit a 
big bump in the road.  He also contends that he has sustained 
no post-service injury to his back.  As such, the veteran 
claims that service connection is warranted for a back 
disorder.   

The veteran's service medical records indicate that he was 
treated for low back strain in September 1964.  Heat was 
applied to the injury, and the veteran was given a muscle 
relaxant and prescribed 48-hours of bed rest.  Two days after 
initial treatment, heat was again applied for twenty minutes.  
The service medical records contain no other diagnosis or 
treatment for a back disorder.  The veteran's March 1966 
separation examination notes that he had acute low back 
strain in September 1964 with no sequelae.   Clinical 
evaluation of his spine at that time revealed no 
abnormalities.

Post-service medical records indicate a diagnosis of a back 
disorder.  Specifically, at the October 2003 VA examination, 
X-rays revealed significant anterior and lateral spurring at 
L2 and L3.  All lumbar disk spaces were intact.  There was 
moderate facet arthritis at L4-L5 and L5-S1.  The VA examiner 
diagnosed ankylosing spondylitis from L2-L3 and facet 
arthritis from L4-L5 and from L5-S1, with moderate spurring 
from T11-T12, indicating the ankylosing spondylitis is a 
general condition.   

The Board has considered all relevant evidence of record 
regarding the veteran's claim for service connection for a 
back disorder.  The Board first considered whether service 
connection is warranted for a back disorder on a presumptive 
basis as he has a current diagnosis of facet arthritis of the 
lumbar spine, and an October 2003 X-ray showed degenerative 
changes.  However, the record fails to show that the veteran 
manifested arthritis to a degree of 10 percent within one 
year following his service discharge in April 1966.  As such, 
presumptive service connection is not warranted for arthritis 
of the back.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309. 
The Board next considered whether service connection is 
warranted for a back disorder on a direct basis.  However, 
the only diagnosis of a back disorder during service was in 
September 1964 when the veteran was treated for a low back 
strain.  The veteran's service medical records contain no 
other reference to a back disorder or treatment for such, 
except a note on the veteran's March 1966 separation 
examination that the veteran had an acute low back strain in 
September 1964 with no sequelae.  Moreover, clinical 
evaluation of his spine at such time was normal.  

The first mention of a back problem in post-service records 
is in a May 1989 private medical record, when the veteran 
complained of neck and lower back pain that was ascribed to 
lifting heavy objects.  In March 1990, the veteran was 
treated for acute post traumatic myofascial strain/sprain 
complicated by cervical and thoracic facet syndromes with 
attendant right brachial neuropathy after lumber fell on him.  
A lower back injury was next noted in July 1992 private 
medical records that state that the veteran was experiencing 
lower back pain at the L4-L5 and S1 levels.  Such records 
also indicate that the veteran had slipped and fallen flat on 
his back the week before.  An August 1992 record also shows 
pain at the L5 level.  Records do not contain any other 
diagnosis or treatment for a back disorder until November 
1998 when the veteran complained of lower back pain and 
numbness in both legs that began three weeks previously.

Thus, the first medical evidence of any back disorder after 
service is dated May 1989, approximately 23 years after the 
veteran's discharge from active service.
The lapse in time between service and the first complaints 
and diagnoses weighs against the veteran's claim.  The Board 
may, and will, consider in its assessment of a service 
connection the passage of a lengthy period of time wherein 
the veteran has not complained of the malady at issue.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see 
also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (en banc). 
 
At his October 2003 VA examination, X-rays revealed 
significant anterior and lateral spurring at L2 and L3, and 
moderate facet arthritis at L4-L5 and L5-S1, with all lumbar 
disk spaces intact.  After reviewing the veteran's in-service 
and post-service medical records and conducting a physical 
examination, the VA examiner found that his examination and 
X-rays did not localize any specific traumatic injury to the 
spine.  As such, the examiner opined that, more likely than 
not, the veteran has a degenerative process in his spine, 
with moderate limitation of motion and restriction of bending 
and lifting.  He also indicated that, more likely than not, 
the veteran's current condition has no relation with his 
service.    

Therefore, there is no competent medical evidence relating 
the veteran's back disorder to his active duty military 
service.  The veteran's claim that his back disorder can only 
be attributed to his time in service is supported solely by 
his own statements.  Such evidence is insufficient to 
establish either a diagnosis or etiological relationship to 
the veteran's service.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Specifically, where the determinative 
issue is one of medical causation or a diagnosis, only those 
with specialized medical knowledge, training, or experience 
are competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu, supra.  Absent 
competent evidence of a causal nexus between the veteran's 
back disorder and service, he is not entitled to service 
connection on a direct basis.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, in 
the present case, the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for a back disorder.  Therefore, his claim must be 
denied.

B. Hyperlipidemia 

The veteran contends that he has hyperlipidemia as a result 
of a tuberculosis (TB) inoculation he received in his left 
arm during his military service.  As such, he claims that 
service connection is warranted for hyperlipidemia.  

Current VA treatment records reflect laboratory findings of 
hyperlipidemia.  However, hyperlipidemia is not a disability 
for VA compensation purposes.  Specifically, hyperlipidemia 
is "a general term for elevated concentrations of any or all 
of the lipids in the plasma, including hypertriglyceridemia, 
hypercholesterolemia, and so on."  DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY, pg. 883 (30th ed. 2003).  In other words, 
hyperlipidemia is a laboratory finding and is not a 
disability in and of itself for which VA compensation 
benefits are payable.  See 61 Fed. Reg. 20,440, 20,445 (May 
7, 1996) (diagnoses of hyperlipidemia, elevated 
triglycerides, and elevated cholesterol are actually 
laboratory results and are not, in and of themselves, 
disabilities.  They are, therefore, not appropriate entities 
for the rating schedule to address).  

Moreover, there is no evidence of record that shows that the 
veteran has a current disability manifested by hyperlipidemia 
that is related to service.  The Court has held that Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability, 
there can be no valid claim.  Brammer v. Brown, 3 Vet. App. 
223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992).  VA statutes and regulations specifically 
provide that service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303 (emphasis added).  

Due to the fact that the veteran's claimed condition of 
hyperlipidemia is not a disability under VA statutes and 
regulations, service connection must be denied as a matter of 
law.  The Court has held that, in cases such as this, where 
the law is dispositive, the claim should be denied because of 
the absence of legal merit.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  Therefore, service connection for 
hyperlipidemia is denied.








ORDER

Entitlement to service connection for a back disorder is 
denied.

Entitlement to service connection for hyperlipidemia is 
denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


